Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, 9, 11, 13, 14, 16, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marshall (U.S. Patent 3,638,626).
In regards to claim 1, Marshall discloses a vent assembly comprising. a housing (H) defining a cavity (59), a first end, a second end, a vent opening (61), a valve opening (62), and a coupling structure towards the second end; a passive airflow vent (76) disposed in the housing (54) across the vent opening (61); and a one-way relief valve (64) disposed in the housing (54) and forms a seal over the valve opening (62), wherein the one-way relief valve (64) is arranged in parallel with the passive airflow vent (76) with respect to airflow through the housing (54), wherein the passive airflow vent (76) and the one-way relief valve (64) share a central axis, and wherein the valve opening (62) comprises a plurality of openings defining a segmented annulus about the central axis.

    PNG
    media_image1.png
    433
    534
    media_image1.png
    Greyscale

In regards to claim 2, an end cap (C) is coupled to the housing (H) towards the first end.
In regards to claim 3, the end cap (C) defines the first end of the housing (H) and the end cap (C) extends across the one-way relief valve (64) and the passive airflow vent (76). 
In regards to claim 5, the housing (H) defines a housing opening (78) between an ambient environment and the cavity (59) to define a fluid flow pathway between the outside of the housing (H) and the passive airflow vent (76).
In regards to claim 6, the housing (H) comprising a first obstruction (68), wherein the first obstruction (68) is positioned between the housing opening (78) and the passive airflow vent (76).
In regards to claim 7, the housing (H) comprising a second obstruction (68) extending into the fluid flow pathway, wherein the second obstruction (68) is positioned between the housing opening (78) and the one-way relief valve (64).
In regards to claim 9, the coupling structure (CS) defines a fluid flow pathway (56) between the outside of the housing (H) and the passive airflow vent (76).
In regards to claim 11, the housing (H) defines a mounting surface that defines the vent opening (61).
In regards to claim 13, the vent opening (61) is a plurality of openings defining a segmented annulus about the central axis.
In regards to claim 14, the one-way relief valve (64) is an umbrella valve.
In regards to claim 16, the passive airflow vent (76) and the one-way relief valve (64) are concentric.
In regards to claim 18, the one-way relief valve (64) is constructed of an elastomeric material.

In regards to claim 20, it is the office’s position that the coupling structure (CS) one in the group consisting of a snap-fit and a screw fit. It is the office’s position that a mating coupling is capable of being snapped onto or screw fit onto the coupling structure. Further, it is the office’s position that the coupling structure is capable of engaging a battery housing.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marshall in view of Mashiko (U.S. Publication 2009/0120949).
	Marshall discloses all of the elements as discussed above. 
	Marshall does not specifically disclose that the passive airflow vent comprises a breathable membrane made of polytetrafluoroethylene.
	However, Mashiko teaches a passive airflow vent (3) made of polytetrafluoroethylene (para. [0067].
	It would have been obvious to a person having ordinary skill in the art to have designed the passive airflow vent of Marshall from polytetrafluoroethylene as an alternative material capable of ensuring sufficient cross flow while preventing the transfer of containments at the time the invention was filed.
Claim(s) 10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marshall.
In regards to claim 10, Marshall discloses that the housing (H) defines a first fluid flow pathway (via 78) between the outside of the housing (H) and the passive airflow vent (76), the coupling structure (CS) defines a second fluid flow pathway between the outside of the housing (H) and the passive airflow vent (76), and the one-way relief valve (64)is configured to unseal.
Marshall does not specifically disclose the pressure difference between the second and first fluid pathways necessary to unseal the one-way relief valve. However, it would have been obvious to a person having ordinary skill in the art to have designed the one-way relief valve to unseal when the pressure in the second fluid flow pathway is greater than the pressure in the first fluid flow pathway by 0.5 to 1 psi  to ensure adequate flow through the device at the time the invention was filed to 
In regards to claim 15, Marshall discloses that the housing (H) defines an opening (78)  about the central axis, wherein the opening defines a fluid flow pathway between the outside of the housing (H) and the passive airflow vent (76).
Marshall does not disclose a plurality of openings.
	It would have been obvious to one having ordinary skill in the art to have include a plurality of radially spaced openings, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitation.  See MPEP §2144.04.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marshall in view of Sanders et al. (U.S. Publication 2020/0032924), hereinafter Sanders.
	Marshall discloses all of the elements as discussed above.
	Marshall does not specifically disclose that the coupling structure includes an abutting seal. However, Sanders teaches a vent valve including an abutting seal (312).
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to  having designed the coupling structure of Marshall to include an abutting seal to prevent fluid leakage as taught by Sanders.
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R.K. Arundale whose telephone number is 571-270-3453.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753